TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00532-CR



                                   The State of Texas, Appellant

                                                  v.

                                 Sarah Christine Padon, Appellee



     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
                    NOS. CR2013-268, CR2013-269 & CR2013-270
               HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                 The State of Texas has filed a motion to stay three related trial court proceedings

pending our disposition of the State’s interlocutory appeal of an order granting Sarah Christine

Padon’s motion to suppress. See Tex. Code Crim. Proc. art. 44.01(a)(5). Pursuant to Texas Code

of Criminal Procedure article 44.01(e), we grant the State’s motion and order a stay of the

three trial court proceedings below pending our disposition of the State’s appeal. See id.

art. 44.01(e).

                 It is ordered on November 2, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland

Do Not Publish